                   Case 1:18-cr-00376-JPO Document 39 Filed 04/22/21 Page 1 of 1
                                                   U.S. Department of Justice
         [Type text]
                                                                United States Attorney
                                                                Southern District of New York
                                                                The Silvio J. Mollo Building
                                                                One Saint Andrew’s Plaza
                                                                New York, New York 10007




                                                                April 21, 2021

         BY ECF
         The Honorable J. Paul Oetken
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

             Re: United States v. Russell Holland, 18 Cr. 376 (JPO)

         Dear Judge Oetken:

                This matter was referred to Magistrate Court for purposes of arraignment. On April 14,
         2021, the defendant was arraigned before the Honorable Ona T. Wang and ordered detained
         pending trial. The Court has scheduled an initial appearance for April 26, 2021 at 11:00 a.m. On
         April 21, 2021, the Government produced to the defendant an initial production of discovery in
         this matter. Accordingly, the Government submits that it is in the interests of justice to exclude
         time under the Speedy Trial Act from today until April 21, 2021, pursuant to 18 U.S.C. §
         3161(h)(7), in order to permit the defense to review discovery and prepare any pretrial motions,
         and for the parties to discuss a potential pretrial resolution. The Government has conferred with
         defense counsel, who consents to the exclusion of time.
Granted. The initial conference scheduled for April 26,
2021 at 11:00 am will be held telephonically. Counsel
                                                           Respectfully submitted,
are directed to call 888-557-8511 at the scheduled time
using the access code 9300838. Members of the public
may access the conference via the same number but are AUDREY STRAUSS
directed to place their phones on mute. Time is            United States Attorney for the
excluded through April 26, 2021, under the Speedy Trial Southern District of New York
Act, 18 USC 3161(h)(7)(A), the Court finding that the
ends of justice outweigh the interests of the public and
the defendant in a speedy trial.                       By:
  So ordered.                                              Michael C. McGinnis
  Dated April 21, 2021                                     Assistant United States Attorney
                                                        (212) 637-2305
